Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Henry Shikani, on 12/09/2021.


ABSTRACT:
		The last line of the Abstract (second paragraph) which reads -
 --<To be published with FIG.2>-- 
- is deleted. 
Thus, only the first paragraph of the Abstract (the paragraph starts and ends as - “Biometric templates…….the mapping is done”) is retained.


CLAIMS:
The application claims 1, 2, 6, 11 and 12 are amended as below.

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently Amended) A method for biometric data protection, comprising:
collecting a biometric template comprising at least one biometric data pertaining to a user, as an input, via one or more hardware processors; 
generating and assigning a first binary code (BC) to a class of the at least one biometric data in the biometric template, via the one or more hardware processors;
generating a second binary code (BC’) by collecting an initial random perturbation and a plurality of feature vectors pertaining to the at least one biometric data as input, via the one or more hardware processors, by a neural network of a system;
till the BC’ is at least equal to the BC:
comparing the BC and the BC’, via the one or more hardware processors, by a perturbations computation and updation module of the system;
computing perturbations as a function of gradients of the neural network, based on an error generated at the perturbations computation and updation module for the BC and the BC’, via the one or more hardware processors; 
processing the computed perturbations and the initial random perturbation to generate a cumulative perturbation, via the one or more hardware processors; and
updating the BC’ based on the plurality of feature vectors and the cumulative perturbations; and
 the BC’ is equal to the BC:
computing value of final perturbation as equal to the cumulative perturbation; and
mapping the final perturbation and the plurality of feature vectors to the first binary code;
wherein, when the BC is compromised, the final perturbation is computed using a newly generated value of the BC to protect the biometric template.


Referring to claim 2: Please replace claim 2 as follows:
2. (Currently Amended) The method of claim 1, wherein the error generated at the perturbations computation and updation module is determined as difference between the BC and the BC’.


Referring to claim 6: Please replace claim 6 as follows:
6. (Currently Amended) A system, comprising:
a memory module storing a plurality of instructions; 
one or more communication interfaces; 
an initial perturbations generation module;
a neural network;
a perturbations computation and updation module; and 
one or more hardware processors coupled to the memory module via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to: 
collect a biometric template comprising at least one biometric data pertaining to a user, as an input; 
generate and assign a first binary code (BC) to a class of the biometric data in the at least one biometric template, by the initial perturbations generation module;
generate a second binary code (BC’) by collecting an initial random perturbation and a plurality of feature vectors pertaining to the at least one biometric data as input, by [[for]] the neural network;
till the BC’ is at least equal to the BC:
compare the BC and the BC’, for the perturbations computation and updation module;
compute perturbations as a function of gradients of the neural network, based on a an error generated at the perturbations computation and updation module for the BC and the BC’; 
process the computed perturbations and the initial random perturbation to generate a cumulative perturbation; and
update the BC’ based on the plurality of feature vectors and the cumulative perturbations; and
when the BC’ is equal to the BC:
compute value of final perturbation as equal to the cumulative perturbation; and
map the final perturbation and the plurality of feature vectors to the first binary code;
wherein, when the BC is compromised, the final perturbation is computed using a newly generated value of the BC to protect the biometric template.


Referring to claim 11: Please replace claim 11 as follows:
11. (Currently Amended) A non-transitory computer readable medium storing instructions for biometric data protection, comprising:
collecting a biometric template comprising at least one biometric data pertaining to a user, as an input, via one or more hardware processors; 
generating and assigning a first binary code (BC) to a class of the at least one biometric data in the biometric template, via the one or more hardware processors;
generating a second binary code (BC’) by collecting an initial random perturbation and a plurality of feature vectors pertaining to the at least one biometric data as input, via the one or more hardware processors, by a neural network of a system;
till the BC’ is at least equal to the BC:
comparing the BC and the BC’, via the one or more hardware processors, by a perturbations computation and updation module of the system;
computing perturbations as a function of gradients of the neural network, based on an error generated at the perturbations computation and updation module for the BC and the BC’, via the one or more hardware processors; 
processing the computed perturbations and the initial random perturbation to generate a cumulative perturbation, via the one or more hardware processors; and
updating the BC’ based on the plurality of feature vectors and the cumulative perturbations; and
when the BC’ is equal to the BC:
computing value of final perturbation as equal to the cumulative perturbation; and
mapping the final perturbation and the plurality of feature vectors to the first binary code;
wherein, when the BC is compromised, the final perturbation is computed using a newly generated value of the BC to protect the biometric template.


Referring to claim 12: Please replace claim 12 as follows:
12. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the error generated at the perturbations computation and updation module is determined as difference between the BC and the BC’.



Reasons for Allowance
The application claims 1-15 are allowed. The closest prior art of record, particularly Beatson et al. discloses a method for securing data using biometrics, wherein the samples of biometrics (and passwords) are stored and protected, compared with stored templates for authentication based on transformations or manipulations (col. 4, 6; Fig. 2), however at least the generation of binary codes and computing perturbations for gradual code comparisons for feature vector mapping, and biometric data protection by computing final perturbation using a newly generated binary code (BC) value when the BC is compromised are not disclosed. Takahashi discloses a sequential biometric cryptosystem and biometric processing system that extracts a set of feature data from pieces of biological information acquired from each user, sequentially selects sets of feature data, creates a protection template for each selected feature data and stores the protection template; extracts feature data from biological information of a specified user acquired through a sensor, and verifies against the protection template. Simons discloses capturing mouse dynamics as biometric signatures by introducing perturbations in the response of the computer mouse and measuring the motor responses of the individual user, wherein the user responses to subtle perturbations reveal unique information in the mouse movement signal which contains information that can be used as a biometric for personal authentication. Takahashi and Simons do not disclose at least the generation of binary codes and computing perturbations as a function of gradients of the neural network based on errors generated in the perturbation computation for the binary codes, and biometric data protection by computing final perturbation using a newly generated binary code (BC) value when the BC is compromised. 
These references and other cited prior art does not disclose, with respect to independent claims, the limitations -"(A) collecting a biometric template comprising at least one biometric data pertaining to a user as an input; generating and assigning a first binary code (BC) to a class of the at least one biometric data in the biometric template; generating a second binary code (BC’) by collecting an initial random perturbation and a plurality of feature vectors pertaining to the at least one biometric data as input by a neural network of a system; (B) till the BC’ is at least equal to the BC: comparing the BC and the BC’ by a perturbations computation and updation module of the system; computing perturbations as a function of gradients of the neural network, based on an error generated at the perturbations computation and updation module for the BC and the BC’; (C) processing the computed perturbations and the initial random perturbation to generate a cumulative perturbation; and updating the BC’ based on the plurality of feature vectors and the cumulative perturbations; (D) when the BC’ is equal to the BC: computing value of final perturbation as equal to the cumulative perturbation; and mapping the final perturbation and the plurality of feature vectors to the first binary code; and (E) wherein, when the BC is compromised, the final perturbation is computed using a newly generated value of the BC to protect the biometric template”, in the recited context. All of the dependent claims are allowed in view of their respective dependence from their parent independent claims that are allowed because of the reason stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433